Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                          FILED
any court except for the purpose of                          Aug 28 2012, 8:53 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                               GREGORY F. ZOELLER
Oldenburg, Indiana                               Attorney General of Indiana

                                                 MICHAEL GENE WORDEN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

BRADLEY BERRY,                                   )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 49A05-1201-CR-40
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Linda E. Brown, Judge
                           Cause No. 49F10-1105-CM-37876



                                       August 28, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Bradley Berry appeals his conviction for public intoxication, a Class B

misdemeanor, following a bench trial. Berry presents a single issue for our review,

namely, whether the State presented sufficient evidence to support his conviction.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On May 27, 2011, Berry and some friends were hanging out at the Indianapolis

Motor Speedway during most of the day and into the evening. As they were leaving,

Berry and his friend Mikal Garrett began to argue, and Berry knocked a beer out of

Garrett’s hand. Berry then hit a sign posted outside of a tent. Reserve Officer Raymond

Hurt, with the Speedway Police Department, was off-duty working security when he

observed Berry’s conduct and approached him. Officer Hurt observed that Berry was not

steady on his feet, had bloodshot eyes, and smelled of an alcoholic beverage. Berry was

also argumentative with Officer Hurt, who called for assistance from another police

officer.

       Officer Benjamin Rupenthal, also with the Speedway Police Department, arrived

at the scene and observed that Berry was unsteady on his feet, had bloodshot eyes,

smelled of alcohol, and was argumentative. Berry was uncooperative with the officers

and refused to stop yelling despite the officers’ instructions to do so. Officer Rupenthal

ultimately arrested Berry.




                                            2
       The State charged Berry with public intoxication, a Class B misdemeanor. The

trial court found him guilty as charged and entered judgment and sentence accordingly.

This appeal ensued.

                              DISCUSSION AND DECISION

       Berry contends that the State presented insufficient evidence to support his

conviction. When the sufficiency of the evidence to support a conviction is challenged,

we neither reweigh the evidence nor judge the credibility of the witnesses, and we affirm

if there is substantial evidence of probative value supporting each element of the crime

from which a reasonable trier of fact could have found the defendant guilty beyond a

reasonable doubt. Wright v. State, 828 N.E.2d 904, 905-06 (Ind. 2005). It is the job of

the fact-finder to determine whether the evidence in a particular case sufficiently proves

each element of an offense, and we consider conflicting evidence most favorably to the

trial court’s ruling. Id. at 906.

       To prove public intoxication, the State had to show that Berry was in a public

place in a state of intoxication caused by his use of alcohol or a controlled substance. See

Ind. Code § 7.1-5-1-3. Berry concedes that it is “uncontroverted that Mr. Berry was in a

public area” at the time of his arrest. Brief of Appellant at 4. His sole contention on

appeal is that the State failed to prove that he was intoxicated. We cannot agree.

       Intoxication is defined by statute, in relevant part, as being under the influence of

alcohol so that there is an impaired condition of thought and action and the loss of normal

control of a person’s faculties. Ind. Code § 9-13-2-86. This definition does not require

proof of a blood alcohol content. Miller v. State, 641 N.E.2d 64, 69 (Ind. Ct. App. 1994),


                                             3
trans. denied. Impairment can be established by evidence of (1) the consumption of a

significant amount of alcohol; (2) impaired attention and reflexes; (3) watery or

bloodshot eyes; (4) the odor of alcohol on the breath; (5) unsteady balance; (6) failure of

field sobriety tests; (7) slurred speech. Fought v. State, 898 N.E.2d 447, 451 (Ind. Ct.

App. 2008).

       In essence, Berry maintains that without direct evidence that he had consumed

alcohol, his conviction cannot stand. But Berry asks that we reweigh the evidence, which

we will not do. The State presented testimony from both Officer Hurt and Officer

Rupenthal that Berry had bloodshot eyes, had an odor of alcohol on his breath, and was

unsteady on his feet. In addition, Berry was uncooperative and argumentative with the

officers. Further, the officers testified that they had been trained in the detection of signs

of intoxication and that Berry was, in their opinion, intoxicated. The State presented

sufficient evidence to prove that Berry was intoxicated in a public place. See id. (holding

evidence sufficient to show defendant’s intoxication where defendant’s breath smelled of

alcohol, he was uncooperative, exhibited slurred speech and bloodshot eyes, and was

unsteady on this feet).

       Affirmed.

KIRSCH, J., and MAY, J., concur.




                                              4